Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 1 of 46 PageID: 85




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


RABBI PHILIP LEFKOWITZ et al.,
                                       CIVIL ACTION NO.
             Plaintiffs,               3:18-cv-14862 (AET) (TJB)

   v.
                                       ORAL ARGUMENT REQUESTED
WESTLAKE MASTER
ASSOCIATION, INC. et al.,

             Defendants.




         PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANTS’
        PARTIAL MOTION TO DISMISS COUNTS I, II, III, V AND VI
                        OF THE COMPLAINT



                                   BEVELOCK & FISHER LLC
                                   14 Main Street, Suite 200
                                   Madison, New Jersey 07940
                                   Tel: (973) 845-2999
                                   Fax: (973) 845-2797

                                   Attorneys for Plaintiffs,
                                   Rabbi Philip Lefkowitz, Levi Lefkowitz, and
                                   Moshe Lefkowitz


Of Counsel and on the Brief:
 Gregory J. Bevelock, Esq.
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 2 of 46 PageID: 86




                                        TABLE OF CONTENTS

                                                                                                           Page(s)
TABLE OF AUTHORITIES ................................................................................... iii

PRELIMINARY STATEMENT .............................................................................. 1

STATEMENT OF FACTS ....................................................................................... 4

    A. The Lefkowitzes’ Jewish Faith, Handicaps and Move to Westlake .............. 5

    B. Rabbi Lefkowitz’s Requests Regarding the Sukkah and
       Defendants’ Denial of those Requests ........................................................... 6

    C. Rabbi Lefkowitz’s Requests Regarding the Gate and
       Defendants’ Denial of Those Requests ........................................................ 10

STANDARD OF REVIEW .................................................................................... 14

ARGUMENT .......................................................................................................... 15

  I.    Plaintiffs Have Stated Claims under 42 U.S.C. § 3604 for Both
        a Reasonable Accommodation and a Reasonable Modification
        Relating to the Gate – Count I ...................................................................... 15

        A. The Lefkowitzes Have Stated a Reasonable Accommodation
           Claim Regarding the Gate....................................................................... 18

        B. The Lefkowitzes Have Stated a Reasonable Modification
           Claim Regarding the Gate....................................................................... 21

        C. The Gate and Access Way to Gale Chambers Road are
           Existing Premises ................................................................................... 24

  II. Plaintiffs Have Stated a Claim under 42 U.S.C. § 3617 for Interference
      with Plaintiffs’ Rights Protected by the FHA – Count II ............................ 27

  III. Plaintiffs Have Stated a Claim for Violations of the New Jersey
       Law Against Discrimination – Count III ..................................................... 34


                                                          i
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 3 of 46 PageID: 87




  IV. Plaintiffs Have Stated a Claim for Violation of the Planned Real
      Estate Development Full Disclosure Act (“PREDFDA”) – Count V ........ 35

  V.      Plaintiffs Have Stated a Claim for Aiding and Abetting against
          the Individual Board Members – Count VI ................................................ 36

CONCLUSION ....................................................................................................... 40




                                                         ii
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 4 of 46 PageID: 88




                                   TABLE OF AUTHORITIES

                                                                                                       Page(s)
Cases

Andujar v. Hewitt,
     2002 WL 1792065 (S.D.N.Y. Aug. 2, 2002) ......................................... 37 n.9

Ashcroft v. Iqbal,
     556 U.S. 662 (2009)................................................................................ 14, 15

Astralis Condo. Ass’n v. Secretary, H.U.D.,
      620 F.3d 62 (1st Cir. 2010).............................................................................19

Bell Atl. Corp. v. Twombly,
      550 U.S. 544 (2007) ......................................................................................14

Berardelli v. Allied Srvs. Inst. of Rehab. Med.,
     900 F.3d 104 (3d Cir. 2018) ....................................................................16 n.2

Bloch v. Frischholz,
      587 F.3d 771 (7th Cir. 2009) ..........................................................................33

Brooks v. Seattle Housing Auth.,
     2015 WL 3796232 (W.D. Wash. June 18, 2015) ................................... 21, 22

Buck v. Hampton Twp. Sch. Dist.,
      452 F.3d 256 (3d Cir. 2006) ................................................................. 39 n.10

DuBois v. Ass’n of Apart. Owners of 2987 Kalakau,
     453 F.3d 1175 (9th Cir. 2005), cert. denied 549 U.S. 1216 (2007) ...............17

Evans v. Forkids, Inc.,
     306 F. Supp. 3d 827 (E.D. Va. 2018) ..................................................... 22, 23

Fagundes v. Charter Builders Inc.,
     2008 WL 268977 (N.D. Cal. Jan. 29, 2008)..................................................20




                                                       iii
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 5 of 46 PageID: 89




Falin v. Condo. Ass’n of La Mer Estates, Inc.,
      2011 WL 5508654 (Nov. 9, 2011) ......................................................... 37 n.9

Fowler v. UPMC Shadyside,
     578 F.3d 203 (3d Cir. 2009) ..........................................................................15

Hollis v. Chestnut Bend Homeowners Ass’n,
      760 F.3d 531 (6th Cir. 2014) ................................................................... 16, 21

Hovsons, Inc. v. Twp. of Brick,
     89 F.3d 1096 (3d Cir. 1996) ..........................................................................15

Malleus v. George,
     641 F.3d 560 (3d Cir. 2011) ..........................................................................14

Michigan Prot. & Advocacy Serv., Inc. v. Babin,
     799 F. Supp. 695 (E.D. Mich. 1992), aff’d 18 F.3d 337 (6th Cir. 1994) 28, 29

Moates v. Plantation Oaks Homeowners Ass’n,
     2013 WL 5532626 (M.D. Ala. Oct. 7, 2013) ......................................... 18, 19

Overlook Mut. Homes, Inc. v. Spencer,
      415 Fed. Appx. 617 (6th Cir. 2011)................................................................16

Revcock v. Cowpet Bay West Condo. Ass’n,
     853 F.3d 96 (3d Cir. 2017) .................................................................... passim

Reyes v. Fairfield Properties,
      661 F. Supp. 2d 249 (E.D.N.Y. 2009) ...........................................................20

Rodriguez v. 551 W. 157th St. Owner’s Corp.,
      992 F. Supp. 385 (S.D.N.Y. 1998) ................................................................20

Tarr v. Ciasulli,
      181 N.J. 70 (2004) .................................................................................. 36, 39

Texas Dep’t of Hous. & Cmty. Affairs v. Incl. Com. Project, Inc.,
      135 S.Ct. 2507 (2015)....................................................................................15




                                                       iv
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 6 of 46 PageID: 90




United States v. Piekarsky,
      687 F.3d 134 (3d Cir.), cert. denied 568 U.S. 889 (2012) ............................29

Walker v. City of Lakewood,
     272 F.3d 1114 (9th Cir. 2001), cert. denied 535 U.S. 1017 (2002) ..............29

Weiss v. 2100 Condo. Ass’n,
      941 F. Supp. 2d 1337 (S.D. Fla. 2013) ........................... 20, 21, 22, 24 n.5, 26

Statutes, Rules & Other Authorities

42 U.S.C. § 3604 ............................................................................. 15, 16, 18, 21, 33

42 U.S.C. § 3617 ............................................................................... 3, 27, 28, 30, 33

24 C.F.R. § 100.201 .................................................................................... 25, 26, 27

24 C.F.R. § 100.400 .................................................................................................33

Fed.R.Civ.P. 8 ..........................................................................................................14

N.J.S.A. 10:5-4 .........................................................................................................34

N.J.S.A. 10:5-12 .................................................................................... 34, 36

N.J.S.A. 45:22A-44 ..................................................................................... 35

N.J.A.C. 13:13-3.4 ...................................................................................................34

Joint Statement of the Dept. of Housing and Urban Dev. and the
Dept. of Justice: Reasonable Modifications Under the Fair Housing
Act (March 5, 2008) ........................................................................ 18 n.3, 23 n.4, 25

Joint Statement of the Dept. of Housing and Urban Dev. and the
Dept. of Justice: Reasonable Accommodations under the Fair Housing
Act (May 17, 2004) ........................................................................................... 23 n.4




                                                            v
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 7 of 46 PageID: 91




                         PRELIMINARY STATEMENT

      This action arises out of a refusal by defendants, Westlake Master

Association, Inc. (the “HOA”), and its board members, Bobbie Rivere, Dennis Lafer,

Richard E. Fontana, Maria Miller, James P. Garrett, David Whelan, Michael W.

Yudin, Diane E. O’Connor, and Peter J. Marinasco (collectively, the “Board

Members”) (the HOA and Board Members are referred to as “Defendants”), to

comply with, among other law, the Fair Housing Act, 42 U.S.C. § 3601 et seq.

(“FHA”), and the New Jersey Law Against Discrimination, N.J.S.A.10:5-1 et seq.

(“NJLAD”).       Defendants are obligated by law to provide reasonable

accommodations and permit reasonable modifications due to the Lefkowitzes’

physical handicaps and are barred from discriminating against them based on their

handicaps or religion.

      Plaintiffs, Rabbi Philip Lefkowitz and his two sons Levi and Moshe

(collectively, “Plaintiffs” or the “Lefkowitzes”), are Orthodox Jews. All three of the

Lefkowitzes suffer from diabetes and have lost limbs. Due to these handicaps, Rabbi

Lefkowitz repeatedly asked Defendants (a) for permission to construct a permanent

screened porch that could also be used as a permanent sukkah because, among other

things, the temporary sukkah permitted by the HOA’s rules is far too small to

accommodate the Lefkowitzes’ wheelchairs; and (b) to open an existing access way

and gate to the adjacent neighborhood where Rabbi Lefkowitz’s daughter lives and


                                          1
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 8 of 46 PageID: 92




install a path over which the Lefkowitzes could travel in their wheelchairs.

Defendants, however, have repeatedly denied these requests by Rabbi Lefkowitz.

      Defendants’ motion challenges only those portions of Counts I, II, III, V and

VI of the Complaint that relate to Rabbi Lefkowitz’s requests regarding the gate. As

to Lefkowitzes’ claims for a reasonable accommodation and modification under the

FHA (Count I), Defendants’ primary argument is that this claim should be dismissed

because the claim is not a request for an accommodation at all but is solely a request

for a modification for which Rabbi Lefkowitz did not offer to pay. Defendants also

argue that the gate and access way purportedly do not exist. Count I, however, is a

claim for both an accommodation and a modification. There is an existing gate and

access way that Defendants claim is limited to construction and emergency vehicles.

The Lefkowitzes seek an accommodation from that rule, policy or practice to allow

them to use the gate. They also seek a modification to the vacant lot leading to the

gate in the form of a path they can traverse in their wheelchairs. Offering to pay for

a modification is not a pleading requirement for this claim and would make no sense

here, where Defendants repeatedly rejected the request on other grounds without

ever raising the issue of who would pay. In any event, contrary to the cases on which

Defendants rely, Rabbi Lefkowitz is willing to pay for a modification to the extent

required by the FHA.




                                          2
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 9 of 46 PageID: 93




      As to Plaintiffs’ claim for interference with their housing rights in violation

of Section 3617 of the FHA (Count II), Defendants rely on the wrong law. Their

argument is based on a 1992 district court case from Michigan that rejected the plain

meaning of interference and gave it a “more direct, restricted” meaning, “namely,

the use or threat of force, coercion, or duress to hinder valid housing rights.”

Defendants fail to cite controlling, 2017 precedent from the Third Circuit that holds

that the word “interference” in Section 3617 “must be understood by its ordinary

meaning” and “does not require force or threat of force.” Under the correct legal

standard, the Complaint plainly states a claim for a violation of Section 3617.

      Defendants’ arguments to dismiss the claims under the NJLAD (Count III)

the New Jersey Planned Real Estate Development Full Disclosure Act

(“PREDFDA”), N.J.S.A. 45:22A-21 et seq. (Count V), and for aiding and abetting

(Count VI), are all based on the assertion that the Complaint fails to state claims for

violations of the FHA. Because the Complaint states claims for violations of the

FHA, Defendants’ motion to dismiss these other claims also should be denied.1


1
  In their brief, Defendants state that “the issue concerning the Succah has been
resolved in principle” (Defendants’ Brief [“Db”] at 3 n.1) and make reference to a
purported amicable resolution of “the Succah issue” (Db2). These statements are
not true. There is no resolution in principle or amicable resolution regarding the
sukkah. Rabbi Lefkowitz has filed an application for a permanent screened porch
that can be used as a sukkah (see Compl. ¶¶ 2, 52, 60, 79, 111), which is still pending
before Defendants. Defendants have not committed to approving that application,
and thus, there is no resolution in principle or otherwise. If Defendants approve a
permanent screened porch that can be used as a sukkah, then obviously that aspect

                                          3
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 10 of 46 PageID: 94




      For these reasons, we respectfully submit that the Court should deny

Defendants’ partial motion to dismiss. If the Court is inclined to grant any part of

the motion, Plaintiffs request leave to supplement their Complaint to address any

error in their original pleading. That would be the appropriate remedy, not a

dismissal with prejudice as requested in Defendants’ proposed form of Order.

                            STATEMENT OF FACTS

      Plaintiffs’ 23-page, 138 paragraph complaint pleads in great detail numerous

facts that, if taken as true as they must on this motion, demonstrate that Defendants

have engaged in an almost two-year campaign of discrimination against Rabbi

Lefkowitz and his sons by alternately ignoring, dismissing and denying Rabbi

Lefkowitz’s numerous requests for accommodations as to both the sukkah and the

gate. Defendants imply in their brief that their misconduct in connection with Rabbi

Lefkowitz’s requests regarding the sukkah are not relevant to this motion. Those


of Plaintiffs’ claim for relief will be resolved. However, whether or not the
application is approved, Plaintiffs’ claims for damages and attorney’s fees regarding
the sukkah will remain and will have to be litigated. Defendants’ post-litigation
approval of a temporary sukkah, which Defendants reference in their brief (Db1),
does not resolve the accommodation/modification claim because that is not the full
accommodation/modification that Rabbi Lefkowitz seeks or to which he is entitled.
Defendants’ post-litigation approval, however, is a clear admission by Defendants
that their pre-litigation denials of Rabbi Lefkowitz’s requests regarding the sukkah
violated the FHA and NJLAD and entitle Plaintiffs to damages and their attorney’s
fees. On December 21, 2018, we sent Defendants a letter objecting to their erroneous
statements to the Court. We have not provided the Court with a copy of the letter
because these issues are irrelevant to the pending motion. If the Court desires to see
the letter, we will be happy to submit it.

                                          4
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 11 of 46 PageID: 95




acts, however, provide the context in which Defendants denied Rabbi Lefkowitz’s

request regarding the gate and inform the Court’s decision as to whether Plaintiffs

have pled a plausible claim for relief as to the gate.

A.    The Lefkowitzes’ Jewish Faith, Handicaps and Move to Westlake.

      Rabbi Lefkowitz and his two sons, Levi and Moshe, are Orthodox Jews, and

faithfully observe the obligations of their faith to the best of their abilities. Compl.

¶ 28. All three of the Lefkowitzes suffer from diabetes, have lost portions of their

legs, and use wheelchairs to transport themselves. Id. ¶¶ 29-30.

      Prior to moving to New Jersey in July 2016, Rabbi Lefkowitz and his sons

lived in Chicago for nearly 30 years, where Rabbi Lefkowitz served the Agudas

Achim North Shore Congregation, one of Chicago’s oldest and most significant

synagogues. Id. ¶¶ 24, 26. After retiring from the rabbinate, Rabbi Lefkowitz and

his sons moved to Jackson, New Jersey to be close to his daughter, her husband and

their then-six, now-seven children. Id. ¶ 31.

      Rabbi Lefkowitz purchased 27 Crooked Stick Road, which is in the Westlake

Golf and Country Club (“Westlake”), a community restricted to individuals age 55

and over. Id. ¶ 8. The HOA defendant is a New Jersey corporation established to

administer and maintain the common property and facilities of Westlake. Id. ¶ 9.

The individual defendants are members of the Board of Trustees of the HOA, and




                                           5
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 12 of 46 PageID: 96




are responsible for managing the property, affairs and business of the HOA. Id. ¶

19.

      The Lefkowitzes moved to their home in Westlake because their house is

located a few blocks from the Rabbi’s daughter’s home on Gale Chambers Road,

although his daughter’s home is not part of Westlake. Id. ¶¶ 31-32. The Lefkowitzes

are the first and only Orthodox Jewish family living in Westlake. Id. ¶ 33. However,

Orthodox families are moving into homes on Gale Chambers Road. Id. ¶ 34.

B.    Rabbi Lefkowitz’s Requests Regarding the Sukkah and Defendants’
      Denial of those Requests.

      The construction of a sukkah is a religious commandment found in the

Hebrew Scriptures. Compl. ¶ 35. Sukkah is a Hebrew word meaning “booth” and

Sukkot is the name of the annual festival Jews are required to celebrate. Id. ¶¶ 36-

37. Orthodox Jews are required to erect a sukkah during the seven-day festival of

Sukkot for eating, entertaining and even for sleeping. Id. ¶ 38. The HOA’s rules

allow for the construction of temporary sukkah, but only pursuant to strict criteria

which include that the structure be no larger than 8 feet wide, 10 feet long and 8 feet

high. Id. ¶ 44. That size sukkah is too small for the Lefkowitzes given their need to

use wheelchairs. Id. ¶ 47. Rabbi Lefkowitz has repeatedly asked Defendants to

accommodate his and his sons’ handicaps so that they could practice their religion.

Defendants, however, have consistently denied those requests.




                                          6
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 13 of 46 PageID: 97




      First, in October 2016, unaware of Defendants’ rules, the Lefkowitzes started

constructing their sukkah, when Defendants’ property manager advised Rabbi

Lefkowitz of the rules. Id. ¶¶ 41-42. Rabbi Lefkowitz immediately complied, but

Defendants’ property manager rejected the plans because the proposed sukkah was

larger than the rules permitted due to the Lefkowitzes use of wheelchairs, even

though Defendants’ knew the Lefkowitzes’ were amputees. Id. ¶¶ 46-49.

      Next, in the spring of 2017, Rabbi Lefkowitz wrote to Defendants and stated

that, given his and his sons’ handicaps, they should be permitted to construct a

screened porch on his existing patio that would also serve as a permanent sukkah.

Id. ¶ 52. Rabbi Lefkowitz stated that the structure would be “unobtrusive” and

would “blend perfectly with the house and would not be visible to anyone except

perhaps one neighbor, if they peered over their six-foot hedges.” Id.

      In a letter dated April 17, 2017, defendant Bobbie Rivere, the Board’s

President, responded to Rabbi Lefkowitz’s letter, stating that “[o]ne resident’s view

of ‘obtrusive’ may not comport with that of another resident. Some individuals may

object to the presence of Sukkahs and others may be unhappy with Christmas

decorations. In common interest communities, those interests need to be reconciled

to the extent possible.” Id. ¶ 55. Ms. Rivere also falsely stated that “permanent

structures are not permitted.” Id. ¶¶ 55-56. Permanent screened porches are

expressly permitted by the HOA’s rules. Id. ¶ 57.


                                         7
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 14 of 46 PageID: 98




      Rabbi Lefkowitz responded on May 2, 2017.              In his response, Rabbi

Lefkowitz noted that Ms. Rivere failed to address his request for an accommodation

to build a screened porch that could also be used as sukkah. Id. ¶ 60. Rabbi

Lefkowitz also stated that Ms. Rivere’s apparent belief that some resident’s

objections to the mere presence of a sukkah must be taken into consideration when

formulating the HOA’s rules is nothing more than religious bigotry. Id. ¶ 61.

      Ms. Rivere did not respond to Rabbi Lefkowitz’s May 2, 2017 letter until

September 19, 2017. Id. ¶ 62. In her letter, Ms. Rivere rejected Rabbi Lefkowitz’s

request to build a permanent screened porch that could be used a sukkah, stating that

while there are screened porches in the community, “the model of your home does

not qualify” and that “the Board’s position remains unchanged.” Id. ¶ 63.

      Ms. Rivere’s statement that Rabbi Lefkowitz’s model home does not qualify

for a screened porch is false. Id. ¶ 68. The rules she cites permit a screened porch

on Rabbi Lefkowitz’s model home. See id. ¶¶ 65-68. On September 27, 2017, Rabbi

Lefkowitz again wrote to the Board and again pleaded with the Board to

accommodate the Lefkowitzes’ handicaps so that they can practice their religion.

After stating that he and his sons are unable to utilize the temporary sukkah permitted

by the Association’s rules because of their handicaps, Rabbi Lefkowitz wrote:

      I expect the common decency of allowing me to practice my religion
      recognizing that we are a physically challenged family. I don’t believe
      this is too much to ask from my neighbors especially as I am observing
      my faith in a modest manner on my own property. Id. ¶ 69.

                                          8
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 15 of 46 PageID: 99




Defendants did not respond to Rabbi Lefkowitz’s email. Id. ¶ 70.

      Thereafter,   Rabbis    serving   Reform,     Conservative     and   Traditional

congregations sent a joint letter to the Board, pleading with them to grant Rabbi

Lefkowitz an accommodation so that he and his sons can construct a sukkah that

they can actually use to practice their faith. Id. ¶ 71. The Rabbis wrote in part:

      We understand that, as a result of the rabbi’s and his sons’ physical
      challenges, they cannot build a sukkah on their rear patio in accord with
      the exact rules spelled out in your by-laws…

      In spite of repeated requests and suggestions made by Rabbi Lefkowitz,
      you have responded with the “letter of the law” and nothing more…

      We fail to understand why a 55+ community cannot demonstrate the
      compassion and understanding necessary to accommodate the needs of
      the disabled…. Id.

Defendants did not respond to the Rabbis’ letter either. Id. ¶ 72.

      Not having heard anything from Defendants, on March 15, 2018, Rabbi

Lefkowitz again wrote to the Board and again requested that the Board to allow him

to build a permanent screened porch that can be used as a sukkah. Id. ¶¶ 73, 75.

Eighteen months after Defendants first became aware the temporary sukkah

permitted by their rules cannot be used by the Lefkowitzes because of their

handicaps and after numerous requests for an accommodation by Rabbi Lefkowitz,

Defendants acknowledged for the first time Rabbi Lefkowitz’s request for a

handicap accommodation. See id. ¶ 76.           However, rather than granting the



                                          9
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 16 of 46 PageID: 100




 accommodation, the Board requested that Rabbi Lefkowitz apply for one and

 provided him with a form entitled “Request for Reasonable Accommodation.” Id.

       On September 17, 2018, Rabbi Lefkowitz submitted an application for a

 screened porch that could also be used as a permanent sukkah, which remains

 pending. Id. ¶ 79. The permanent screened porch that can be used as a sukkah

 requested by Rabbi Lefkowitz is permitted by the HOA’s rules and regulations, or

 in the alternative, Rabbi Lefkowitz is entitled to construct the screened porch that

 can be used as a sukkah as an accommodation under the FHA. Id. ¶¶ 80-81.

 C.    Rabbi Lefkowitz’s Requests Regarding the Gate and Defendants’ Denial
       of Those Requests.

       Defendants’ (a) denial of Rabbi Lefkowitz’s requests regarding the sukkah,

 (b) false statements to Rabbi Lefkowitz that “permanent structures” are not

 permitted and that a screened porch is “not available” on his model home, and (c)

 pattern of conduct to frustrate, impede and deny his requests regarding the sukkah is

 the factual context in which Defendants denied Rabbi Lefkowitz’s requests

 regarding the gate and is relevant to evaluating Defendants’ motion.

       In his March 15, 2018 letter to the Board, Rabbi Lefkowitz also requested that

 the existing gate in the fence that separates Westlake’s property from Gale Chambers

 Road be unlocked and that a path be installed so that the Lefkowitzes could use the

 gate. Id. ¶ 82. Rabbi Lefkowitz explained that his Jewish faith does not permit him

 or his children to use automobiles on the Sabbath or on Holy Days. Id. ¶ 83. His

                                          10
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 17 of 46 PageID: 101




 daughter lives just on the other side of the gate, and a weekly prayer meeting is held

 every Sabbath in a home also located just on the other side of the gate. Id. Since

 the gate is locked, he and his sons are forced to travel in their wheelchairs

 approximately 1.1 miles to his daughter’s house and approximately 1.4 miles to the

 house where the prayer meeting is held. Id. ¶ 84. Moreover, they must do so over

 dangerous and difficult roads that contain heavy, fast moving traffic and without

 sidewalks for long stretches. See id. ¶¶ 84-86.

       Because of the danger, Rabbi Lefkowitz has ceased attending the prayer

 service. Id. ¶ 87. As summed up by Rabbi Lefkowitz in his letter to the Board:

       My daughter, son-in-law and six [now seven] grandsons live just
       outside the gate on Gale Chambers Road. I am retired. Faith and family
       are key to a senior’s wellbeing and happiness. I am deprived of both in
       large measure because I cannot access this gate. Id.

 Rabbi Lefkowitz thus asked the Board to open the already existing gate and to install

 a path suitable for wheelchairs. Id. ¶ 88. With use of the gate, Rabbi Lefkowitz

 would be only approximately .3 miles from his daughter’s house and the prayer

 service, which would take less than 10 minutes to travel. Id. ¶ 89. Rabbi Lefkowitz

 also would be able to avoid the dangerous traffic and would be able to enjoy his

 family and practice his faith. Id.

       Not surprisingly, Defendants denied Rabbi Lefkowitz’s request. Id. ¶ 90.

 Defendants’ proffered several reasons for the denial, which constantly shifted over

 the summer. Significantly, Defendants’ many, constantly changing reasons for

                                          11
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 18 of 46 PageID: 102




 denying the request did not include the issue of who would pay for the gate and path.

 First, in a May 8, 2018 letter from Ms. Rivere, Defendants simply claimed that the

 “gate in question was never intended to be a regular access point in this gated

 community” and that in “the Board’s opinion it [is] not in the best interests of the

 community as a whole, and the residents whose homes are adjacent to this access

 gate, to create a public pedestrian entrance to the community behind that area.” Id.

 ¶ 90. Defendants did not acknowledge their obligations under the FHA or the

 NJLAD. Id.

       After Rabbi Lefkowitz informed Defendants of their obligations under the

 FHA and NJLAD, Defendants offered a different reason for denying the request. Id.

 ¶¶ 91-92. This time Defendants asserted that the site plan for the community

 indicates that (a) the gate is an access point for construction and other emergency

 vehicles, (b) that the area between the gate and Crooked Stick Road contains an

 easement for emergency vehicles, and (c) that the location was not “intended” for

 “regular vehicular traffic or pedestrian traffic.” Id. ¶ 92.

       None of these asserted reasons provide a legitimate basis for denying Rabbi

 Lefkowitz’s request, and he so informed Defendants. Id. ¶ 93. In particular, the gate

 need not be opened to the public or to members of the HOA generally. Defendants

 only need to provide Rabbi Lefkowitz with a Sabbath-usable key or access and a

 suitable path for him and his sons to traverse in their wheelchairs. Id. ¶¶ 94-96. The


                                            12
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 19 of 46 PageID: 103




 assertion that the gate is intended only for use as an access point for emergency and

 construction vehicles is belied by the actual nature of the gate, which is very narrow

 gate that does not appear wide enough to accommodate emergency or construction

 vehicles. Id. ¶ 97. There is no apparent reason why an emergency or construction

 vehicle would need to use this locked gate rather than coming through other gates

 into Westlake, and the use of the gate by Lefkowitzes would not interfere with the

 use of the gate by emergency vehicles. Id. ¶¶ 98-99.

       In the letter, Rabbi Lefkowitz also noted that he and his sons need a suitable

 path for their wheelchairs from the sidewalk on Crooked Stick Road through the

 gate. That location currently is a grass covered lot. Id. ¶ 100. In an attempt to

 persuade Defendants to grant the request, Rabbi Lefkowitz proposed that the path

 could be constructed using a grass walkway system that are available that could

 support wheelchairs while allowing grass to grow over the path so that the location

 would continue to look simply like a grass covered lot. Id. Defendants persisted,

 however, in their denial of the request, this time simply stating that they were “thus

 far not persuaded that this particular form of accommodation is required by the

 federal Fair Housing Act.” Id. ¶ 102.

       On September 20, 2018, Rabbi Lefkowitz and his son Levi met with members

 of the Board and counsel to discuss this issue. Id. ¶ 103. At that meeting, Defendants

 proffered yet another purported justification for their denial. This time they claimed


                                          13
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 20 of 46 PageID: 104




 that the use of the gate by the Lefkowitzes would “change the character of the

 community.” Id. ¶ 105. Thereafter, the Lefkowitzes filed the Complaint in this

 action.

                             STANDARD OF REVIEW

       Federal Rule of Civil Procedure 8(a)(2) “requires only ‘a short and plain

 statement of the claim showing that the pleader is entitled to relief,’ in order to give

 the defendant fair notice of what the . . . claim is and the grounds on which it rests.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). Defendants

 bear a heavy burden on a motion to dismiss: “[a]ll allegations in the complaint must

 be accepted as true, and the plaintiff must be given the benefit of every favorable

 inference to be drawn therefrom.’” Malleus v. George, 641 F.3d 560, 563 (3d Cir.

 2011) (citation omitted).

       The Court performs a three-step analysis on a motion to dismiss: it determines

 the elements plaintiffs must plead to state a claim, it accepts as true all well-pleaded

 factual allegations and construes the complaint in the light most favorable to

 plaintiff, while disregarding legal conclusions and unsupported factual allegations,

 and it determines whether the well-pleaded factual allegations “plausibly give rise

 to an entitlement for relief.” See id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675,

 678 (2009)). A complaint must “set out ‘sufficient factual matter’ to show that the

 claim is facially plausible. This then ‘allows the court to draw the reasonable


                                           14
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 21 of 46 PageID: 105




 inference that the defendant is liable for the misconduct alleged.’” Fowler v. UPMC

 Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

                                     ARGUMENT

 I.    Plaintiffs Have Stated Claims under 42 U.S.C. § 3604 for Both a
       Reasonable Accommodation and a Reasonable Modification relating to
       the Gate – Count I. [Responds to Defendants’ Point II.A.]

       The FHA was enacted in 1968 “to eradicate discriminatory practices within a

 sector of our Nation’s economy.” Revcock v. Cowpet Bay West Condo. Ass’n, 853

 F.3d 96, 104 (3d Cir. 2017) (quoting Texas Dep’t of Hous. & Cmty. Affairs v.

 Inclusive Communities Project, Inc., 135 S.Ct. 2507, 2521 (2015)). In 1988, when

 the FHA was extended to protect against discrimination based on disability,

 Congress made “a clear pronouncement of a national commitment to end the

 unnecessary exclusion of persons with handicaps from the American mainstream.”

 Id. (quoting Hovsons, Inc. v. Twp. of Brick, 89 F.3d 1096, 1105 (3d Cir. 1996)

 (emphasis and citations omitted)). When construing the FHA, courts “are to give a

 ‘generous construction’ to the statute’s ‘broad and inclusive’ language.” Id. at

 104-05 (emphasis added and citations omitted).

       The FHA makes it unlawful “[t]o discriminate against any person in the terms,

 conditions, or privileges of sale or rental of a dwelling, or in the provision of services

 or facilities in connection with such dwelling, because of a handicap.” 42 U.S.C. §

 3604(f)(2). Handicap discrimination under the FHA includes both claims for


                                            15
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 22 of 46 PageID: 106




 “reasonable accommodations” in rules, policies and practices, as well as claims for

 “reasonable modifications” to existing premises.        With respect to reasonable

 accommodations, the FHA provides:

       [D]iscrimination includes ... a refusal to make reasonable
       accommodations in rules, policies, practices, or services, when such
       accommodations may be necessary to afford such person equal
       opportunity to use and enjoy a dwelling. 42 U.S.C. § 3604(f)(3)(B).

 With respect to reasonable modifications, the FHA provides:

       [D]iscrimination includes ... a refusal to permit, at the expense of the
       handicapped person, reasonable modifications of existing premises
       occupied or to be occupied by such person if such modifications may
       be necessary to afford such person full enjoyment of the premises….
       42 U.S.C. § 3604(f)(3)(A).

       The “operative elements” of both accommodation and modification claims are

 the reasonableness and necessity of the requested accommodation and/or

 modification. Hollis v. Chestnut Bend Homeowners Ass’n, 760 F.3d 531, 541 (6th

 Cir. 2014).2 In addition to reasonableness and necessity:

       an FHA reasonable-accommodation or reasonable-modification
       plaintiff also must prove that she suffers from a disability, that she
       requested an accommodation or modification, that the defendant
       housing provider refused to make the accommodation or permit the
       modification, and that the defendant knew or should have known of the
       disability at the time of the refusal. Id. (citing Overlook Mut. Homes,

 2
   This is not to suggest that claims for reasonable accommodations and reasonable
 modifications are indistinguishable, but only that the crux of such claims are similar.
 See Berardelli v. Allied Services Institute of Rehabilitation Medicine, 900 F.3d 104,
 118 n.10 (3d Cir. 2018) (citing Hollis for the proposition that under the FHA
 reasonable accommodation and reasonable modification claims are “disguishable,”
 unlike such claims under the Americans with Disabilities Act).

                                           16
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 23 of 46 PageID: 107




       Inc. v. Spencer, 415 Fed. Appx. 617, 621 (6th Cir. 2011) (citing DuBois
       v. Ass’n of Apart. Owners of 2987 Kalakau, 453 F.3d 1175, 1179 (9th
       Cir. 2005), cert. denied 549 U.S. 1216 (2007))).

 Defendants do not challenge the sufficiency of the allegations of the Complaint

 regarding reasonableness or necessity or that the Lefkowitzes suffer from

 disabilities, that the Defendants have refused to make the accommodation or permit

 the modification concerning the gate, or that the Defendants knew of the

 Lefkowitzes’ disabilities at the time of the refusal.

       Instead, Defendants argue (a) that the Court, on the face of the Complaint,

 should rule as a matter of law that the Lefkowitzes’ request regarding the gate does

 not include a request for a reasonable accommodation but is solely one for a

 reasonable modification, (b) that the Lefkowitzes’ claim for a reasonable

 modification should be dismissed because the Lefkowitzes did not offer to pay for

 the modification, even though Defendants repeatedly denied the Lefkowitzes’

 request regarding the gate without ever mentioning the issue of cost or who would

 pay, and (c) that the claim for a reasonable modification must be dismissed because

 the gate and access way purportedly do not exist, even though the Complaint alleges

 that Defendants have stated that the gate is an existing access point to Westlake.

       As set forth below, Defendants’ arguments are devoid of merit. “A person

 with a disability may need either a reasonable accommodation or a reasonable

 modification, or both, in order to have an equal opportunity to use and enjoy a


                                           17
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 24 of 46 PageID: 108




 dwelling, including public and common use spaces.” 3          See also Moates v.

 Plantation Oaks Homeowner’s Ass’n, 2013 WL 5532626 *3 (M.D. Ala. Oct. 7,

 2013) (denying motion to dismiss because complaint stated claims for both

 reasonable accommodation and reasonable modification and stating that a

 determination of whether the claim was for an accommodation or a modification or

 both was “unnecessary at this point in the litigation”). Here, the Complaint plainly

 states both reasonable accommodation and reasonable modification claims related

 to the gate, and Defendants’ motion to dismiss Count I as to the gate should be

 denied.

       A.    The Lefkowitzes Have Stated A Reasonable Accommodation
             Claim Regarding the Gate.

       The FHA requires housing providers to make “reasonable accommodations”

 in “rules, policies, practices, or services, when such accommodations may be

 necessary to afford such person equal opportunity to use and enjoy a dwelling.” 42

 U.S.C. § 3604(f)(3)(B). Defendants argue that Rabbi Lefkowitz’s request regarding

 the gate does not involve an accommodation at all but is solely a request for a

 modification. Db9-10. That is not correct.




 3
   Joint Statement of the Dept. of Housing and Urban Dev. and the Dept. of Justice:
 Reasonable Modifications Under the Fair Housing Act at 6 (March 5, 2008)
 (“HUD/DOJ Modification Statement”) (emphasis added). Attached as Exhibit A to
 the Certification of Gregory J. Bevelock (“Bevelock Cert.”).

                                         18
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 25 of 46 PageID: 109




        As set forth in the Complaint, there currently exists a gate in an existing fence

 located at the end of an empty grass lot that separates Westlake’s property from Gale

 Chambers Road. Compl. ¶¶ 82, 100. The gate is currently locked. Id. In denying

 Rabbi Lefkowitz’s request that the gate be unlocked and a path for wheelchairs be

 installed, Defendants asserted various (albeit constantly shifting) reasons for

 denying the request, including that the gate is an access point, but solely for

 construction and emergency vehicles. Id. ¶ 92. The Defendants have thus asserted

 that there is a “rule, policy or practice” of limiting the use of the existing gate and

 access way to only construction and/or emergency vehicles. The Lefkowitzes are

 seeking an accommodation from that rule, policy or practice by allowing the

 Lefkowitzes also to use the gate and access way. This request for an accommodation

 from Defendants’ purported rule, policy or practice is no different than any other

 request for relief from discriminatory rules, policies or practices. See, e.g., Revcock,

 853 F.3d at 110 (reasonable accommodation includes use of emotional support

 animal, despite rule, policy or law prohibiting such animals); Astralis Condo. Ass’n

 v. Secretary, H.U.D., 620 F.3d 62, 64, 67 (1st Cir. 2010) (reasonable accommodation

 includes exclusive use of handicapped parking spaces despite rule to the contrary);

 Moates, 2013 WL 5532626 at *4 (reasonable accommodation includes relief from

 home owner’s association covenant prohibiting detached garage and storage

 facility).


                                           19
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 26 of 46 PageID: 110




       The cases relied upon by Defendants are all inapposite because, unlike here,

 none of them involved a homeowners association rule, policy or practice from which

 an accommodation was requested. See Weiss v. 2100 Condo. Ass’n, 941 F. Supp.2d

 1337, 1344-46 (S.D. Fla. 2013) (request to construct handicap accessible ramp in

 lieu of staircase to beach did not involve change to HOA rule or policy and

 “Plaintiff’s request [for repair of accessible path to the beach] is not one for the

 alteration of a policy or service but rather for a repair or change of the existing

 premises”); Reyes v. Fairfield Properties, 661 F. Supp. 2d 249, 259-60 (E.D.N.Y.

 2009) (holding that plaintiff’s request to replace steps with a ramp and widen doors

 so that plaintiff’s wheelchair could pass through doorway was request for a

 modification not an accommodation because the request did not require a change in

 a policy); Fagundes v. Charter Builders Inc., 2008 WL 268977 *6 (N.D. Cal. Jan.

 29, 2008) (plaintiff’s request to repair front gate and door to her building were not

 requests for accommodations from a rule, policy, practice or service); Rodriguez v.

 551 W. 157th St. Owner’s Corp., 992 F. Supp. 385 (S.D.N.Y. 1998) (request to

 construct a wheelchair ramp is not an accommodation of a rule, policy, practice or

 service).

       The Lefkowitzes have thus stated a claim for a reasonable accommodation.

 They are seeking a change to the Defendants’ rule, policy or practice that purportedly




                                          20
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 27 of 46 PageID: 111




 limits use of the existing gate and access way to Gale Chambers Road to only

 construction and emergency vehicles.

       B.     The Lefkowitzes Have Stated A Reasonable Modification
              Claim Regarding the Gate.

       Consistent with Defendants’ pre-litigation strategy of denying Rabbi

 Lefkowitz’s request regarding the gate with ever evolving reasons – first it was not

 “intended to be a regular access point” (Compl. ¶ 90), then it was only for

 construction and emergency vehicles (id. ¶ 92), and then it would “change the

 character of the community” (id. ¶ 105) – Defendants raise for the first time in their

 moving brief a fourth reason for rejecting Rabbi Lefkowitz’s request regarding the

 gate, namely, that Rabbi Lefkowitz never offered to pay for the modification that

 Defendants refused to permit. Db10-12. This argument lacks merit for several

 reasons.

       First, while the FHA provides that reasonable modifications shall be made “at

 the expense of the handicapped person” (42 U.S.C. § 3604(f)(3)(A)), it is not

 required that such an offer be pled in a complaint. See Hollis, 760 F.3d at 541

 (setting forth elements of a modification claim and not including offer to pay).

 Indeed, none of the cases upon which Defendants rely are decisions on a motion to

 dismiss. See Weiss, 941 F.Supp.2d at 1339 (motion for summary judgment); Brooks

 v. Seattle Housing Auth., 2015 WL 3796232 *1 (W.D. Wash. June 18, 2015)




                                          21
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 28 of 46 PageID: 112




 (judgment after bench trial); Evans v. Forkids, Inc., 306 F. Supp. 3d 827, 829 (E.D.

 Va. 2018) (motion for summary judgment).

       Second, unlike here, in each of the cases on which Defendants rely, the

 housing provider actually permitted the modification requested by the plaintiff.

 Weiss, 941 F. Supp. 2d at 1345 (condo association permitted development of ramp

 to beach if plaintiffs obtained plans and permits); Brooks, 2015 WL 3796232 at *1

 (housing authority approved plaintiff’s request for the installation of additional

 lighting in her apartment); Evans, 306 F. Supp. 3d at 840 (defendant permitted

 construction of a ramp). Indeed, in Weiss, the defendants offered to contribute

 $7,500 towards the modification. 941 F. Supp. 2d at 1341. And, in Evans, the court

 repeatedly stressed that the defendant “immediately” responded to plaintiff’s request

 for a modification and stayed in contact on a weekly or daily basis. 306 F. Supp. 3d

 at 830, 840 (emphasis in original). In contrast, here, Defendants simply and

 repeatedly denied Rabbi Lefkowitz’s request regarding the gate and made no effort

 to work with the Lefkowitzes.

       Third, unlike here, in each of the cases on which Defendants rely, the court

 made a finding that the plaintiff either refused to pay for the modification or was

 financially unable to do so. Weiss, 941 F. Supp. 2d at 1345 (“Plaintiffs consistently

 refused to contribute any money toward the development of a ramp in place of a

 staircase.”); Brooks, 2015 WL 3796232 at *1 (“purchasing lighting was financially


                                          22
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 29 of 46 PageID: 113




 unmanageable” given plaintiff’s fixed income); Evans, 306 F. Supp. 3d at 839

 (plaintiff “was not capable of paying for” the modification at issue).

       In contrast, Rabbi Lefkowitz has never refused to pay for the modification.

 The parties never talked about who would pay for the modification because the

 Defendants would not consider opening the gate and constructing the path. Rabbi

 Lefkowitz is willing to pay for the requested modification to the extent required by

 the FHA. 4 Accordingly, the payment issue is a non-issue. Offering to pay for the

 modification is not a pleading requirement. If, however, the Court disagrees, then

 Plaintiffs request permission to file an amended complaint to make clear that Rabbi

 Lefkowitz is willing to pay for the modification. 5


 4
   In this regard, it bears noting that Defendants may be responsible for paying a
 portion of the costs of a modification. See, e.g., HUD/DOJ Modification Statement
 at 11 (“If the housing provider wishes a modification to be made with more costly
 material, in order to satisfy the landlord’s aesthetic standards, the tenant must agree
 only if the housing provider pays those additional costs.”) (Bevelock Cert. Ex. A).
 Defendants also may be required to incur costs associated with providing a
 reasonable accommodation. See Joint Statement of the Dept. of Housing and Urban
 Dev. and the Dept. of Justice: Reasonable Accommodations under the Fair Housing
 Act at 8 (May 17, 2004) (“Courts have ruled that the Act may require a housing
 provider to grant a reasonable accommodation that involves costs….”) (Bevelock
 Cert. Ex. B).
 5
   In a footnote, Defendants raise another new argument that they never made during
 the parties’ pre-litigation communications. Defendants claim that Jackson
 Township is a necessary party because Defendants purportedly cannot construct the
 requested path without the approval of Jackson Township. Db11 n.6. Defendants
 cite no authority for this proposition. Moreover, given that a gate already exists and
 that Defendants have admitted it is an access way for construction and emergency
 vehicles, there is no basis for concluding on the face of the Complaint that Jackson

                                           23
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 30 of 46 PageID: 114




       C.     The Gate and Access Way to Gale Chambers Road are
              Existing Premises.

       Defendants also argue that the Lefkowitzes’ reasonable modification claim

 must be dismissed because the gate and access way to Gale Chambers Road

 allegedly do not exist. According to Defendants, the “premises to be modified must

 already exist – the FHA does not contemplate a duty to create new premises for a

 Plaintiff to enjoy.” Db13. See also Db14 (arguing that the modification is not

 “‘necessary to afford [Plaintiffs] full enjoyment of the premises’ since the premises

 does {sic} not exist to be enjoyed”). This argument ignores the allegations of the

 Complaint.

       The Complaint plainly alleges that the premises exist: There is an existing

 gate at the end of an existing vacant lot that Defendants admit is an existing access

 way to Westlake from Gale Chambers Road. See, e.g., Compl. ¶ 82 (“Rabbi

 Lefkowitz also requested that the gate in the fence that separates Westlake’s property

 from Gale Chambers Road be unlocked and that a path be installed so that Rabbi

 Lefkowitz and his family could use the gate”), ¶ 88 (“Rabbi Lefkowitz thus asked



 Township has any authority over the unlocking of this gate. Defendants’ citation to
 the Weiss case is inapposite. Db11. There, the defendant home owners’ association
 granted the modification subject to plaintiff obtaining DEP approval, which had
 jurisdiction over the ramp to the beach. Weiss, 941 F. Supp. 2d at 1345. Here,
 Defendants denied Rabbi Lefkowitz’s request for a modification. Moreover, even
 if Jackson Township’s approval for opening the gate were required, the Court can
 order the relief subject to the obtaining of any necessary municipal approvals.

                                          24
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 31 of 46 PageID: 115




 for the accommodation from the Board to open the already existing gate and to install

 a path suitable for wheelchairs”), ¶ 92 (“”Defendants stated that … the gate is an

 access point for construction and other emergency vehicles”). The Lefkowitzes are

 not asking Defendants to create new premises, as Defendants contend.             The

 Lefkowitzes are asking for an accommodation and a modification so that they can

 use the existing access point at the gate to Gale Chambers Road.

       There is nothing in the FHA, its accompanying regulations or the Joint

 Statement by HUD and DOJ that supports Defendants’ argument. The FHA does

 not define “premises” or the word “existing.” HUD’s regulations, however, define

 “premises” to include “exterior spaces” and the “public and common use areas of a

 building.” 24 C.F.R. § 100.201. “Common use areas” are, in turn, defined to include

 “elements … outside of a building” including “passageways among and between

 buildings.” Id. Similarly, the Joint Statement issued by HUD and DOJ provides that

 “[r]easonable modifications can include structural changes … to common and public

 use areas,” as well as “altering a walkway to provide access to a public or common

 use area” and are not “limited to the interior of a dwelling.” HUD/DOJ Modification

 Statement at 3, 7. Rabbi Lefkowitz’s request that Defendants open the existing gate

 and install a wheelchair accessible path falls squarely within the terms of the FHA,

 the regulations and the Joint Statement of HUD and DOJ.




                                          25
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 32 of 46 PageID: 116




       Defendants’ suggestion that the gate is allegedly “wholly unconnected” and

 “far removed” from the Lefkowitzes’ home (Db12, 14) does not help their argument.

 The gate is close enough to the Lefkowitzes’ home for them to use it, even with their

 handicaps (Compl. ¶¶ 87-89) and there is nothing in the FHA that requires the

 modification be physically connected to Rabbi Lefkowitzes’ home.            Premises

 include “exterior spaces” and “public and common use areas of a building,”

 “elements … outside of a building” including “passageways among and between

 buildings.” 24 C.F.R. § 100.201. Indeed, Weiss v. 2100 Condo. Ass’n, Inc. – a case

 relied upon by Defendants in a different section of their brief – vitiates Defendants’

 argument. In the words of Defendants’ brief, the plaintiffs in Weiss made “a

 factually-analogous request to an HOA” to replace the aluminum stairs that provided

 access to the beach with a new, handicap accessible ramp. Db9 (citing Weiss, 941 F.

 Supp. 2d at 1344). Those stairs were not connected to plaintiffs’ condominium. See

 Weiss, 941 F. Supp. 2d at *1341 (stairs were centrally located in the community).

 The court nonetheless found that the request “to construct a handicap accessible

 ramp in lieu of a staircase” constituted a claim for a reasonable modification. Id. at

 1344-45.6




 6
   The court in Weiss granted summary judgment against the plaintiff only because
 the plaintiff refused to contribute money for the ramp or obtain the proper plans and
 permits. Weiss, 941 F. Supp. 2d at 1344-46.

                                          26
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 33 of 46 PageID: 117




       Finally, Defendants’ argument that only accommodations, and not

 modifications, are available for “common use areas” (Db 14.n.8) is contradicted by

 HUD’s regulations. Those regulations specifically define “modification” to mean

 “any change to the public or common use areas of a building[.]” 24 C.F.R. §

 100.201. Defendants also mischaracterize the Lefkowitzes’ request as seeking to

 limit the use of the gate to the Lefkowitzes alone. Db14 n.8. The Lefkowitzes made

 that proposal solely in a good faith attempt to alleviate the alleged concerns of

 Defendants, who claimed that the gate was never intended to be a general access

 point. Compl. ¶¶ 92-96. The Lefkowitizes certainly have no objection to the gate

 being open to all.

       In sum, Defendants’ argument that the premises do not exist finds no support

 in the Complaint, the FHA, its accompanying regulations, or the case law. Rather,

 Defendants’ argument is based on their own idiosyncratic interpretation of the

 statute that runs afoul of the Third Circuit’s admonition that courts “are to give a

 ‘generous construction’ to the statute’s ‘broad and inclusive’ language.” Revock, 853

 F.3d at 104-05 (citations omitted). Plaintiffs’ motion should be denied.

 II.   Plaintiffs Have Stated a Claim under 42 U.S.C. § 3617 for Interference
       with Plaintiffs’ Rights Protected by the FHA – Count II. [Responds to
       Defendants’ Point II.B.]

       Count II of the Lefkowitzes’ Complaint states a claim against Defendants for

 violations of Section 3617 of the FHA. That section of the FHA provides that “[i]t


                                          27
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 34 of 46 PageID: 118




 shall be unlawful to coerce, intimidate, threaten or interfere with any person in the

 exercise or enjoyment of, or on account of his having aided or encouraged any other

 person in the exercise or enjoyment of, any right granted or protected by section

 3603, 3604, 3605, or 3606 of this title.” 42 U.S.C. § 3617.

       Defendants argue that this claim should be dismissed because the Lefkowitzes

 purportedly failed to plead that Defendants engaged in any conduct that would rise

 to the level of “interference” under Section 3617. Db15. Defendants’ argument,

 however, is based on the wrong law – a 1992 Eastern District of Michigan case rather

 than the controlling, 2017 Third Circuit precedent in Revcock v. Cowpet Bay West

 Condo. Ass’n, 853 F.3d 96 (3d Cir. 2017), which Defendants do not cite.

       Specifically, Defendants rely on Michigan Prot. & Advocacy Serv., Inc. v.

 Babin, 799 F. Supp. 695, 724-25 (E.D. Mich. 1992), aff’d 18 F.3d 337 (6th Cir. 1994).

 Db16-17. In Babin, the district court first noted that the word “interfere” has a “very

 broad meaning” that signifies both “hindrance and trespass,” and that Black’s Law

 Dictionary defines interference to mean “[t]o enter into, or take part in, the concerns

 of others.” Id. at 724. The Babin court then rejected the dictionary definition of

 interference as too broad because it allegedly would result in Section 3617 covering

 “a whole range of otherwise innocuous acts.” Id. The court concluded that

 “interfere” must have “a more direct, restricted meaning in this context, namely, the




                                           28
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 35 of 46 PageID: 119




 use of threat of force, coercion or duress to hinder valid housing rights.” Id.

 (emphasis added).

       The Third Circuit’s 2017 Revcock decision rejects this unduly restrictive

 definition of “interference.”7 There, the Third Circuit held that, because the term

 “interference” is not defined by the Fair Housing Act or the implementing

 regulation, “the word must be ‘understood by its ordinary meaning.’” Revcock,

 853 F.3d at 113 (quoting United States v. Piekarsky, 687 F.3d 134, 145 (3d Cir.),

 cert. denied 568 U.S. 889 (2012)) (emphasis added). The Third Circuit then noted

 with approval that the Ninth Circuit “has construed ‘interference’ for the purposes

 of Section 3617 according to a dictionary definition as, ‘the act of meddling in or

 hampering an activity or process.’” Id. (quoting Walker v. City of Lakewood, 272

 F.3d 1114, 1129 (9th Cir. 2001), cert. denied 535 U.S. 1017 (2002) (quoting

 Webster's Third New Int'l Dict. 1178 (14th ed. 1961))). As such, “interference” is

 “broadly applied to reach all practices which have the effect of interfering with the

 exercise of rights under the federal fair housing laws.” Id. (citations and internal

 quotation marks omitted) (emphasis added). “Interference does not require force or

 threat of force.” Id. (citations and internal quotation marks omitted) (emphasis


 7
   Defendants’ brief states that courts in the Third Circuit “have repeatedly cited to,
 and adopted, the Babin court’s interpretation of Section 3617.” Db17. The cases
 cited by Defendants are all Eastern District of Pennsylvania cases, the most recent
 of which is from 2006 – more than ten years prior to the Third Circuit’s decision in
 Revcock. See Db17 (citing cases).

                                          29
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 36 of 46 PageID: 120




 added). The Third Circuit noted, however, that the prohibition on interference

 “cannot be so broad as to prohibit any action whatsoever that in any way hinders a

 member of a protected class.” Id. (citations and internal quotation marks omitted)

 (emphasis added).

       In Revcock, plaintiffs sought accommodations in the form of emotional

 support animals, which were not permitted under the rules of their condominium

 association. Revcock, 853 F.3d at 910. Plaintiffs sued the association (Cowpet) and

 the condo board president asserting claims for both a reasonable accommodation and

 for interference under Section 3617.8 The crux of the Section 3617 claim against

 the association and its president was that they “failed to review [plaintiffs’] requests

 for a reasonable accommodation of their disabilities.” Id. at 114. The Third Circuit

 held that, if plaintiffs could prove that defendants failed to review their request for

 an accommodation, then “Cowpet did ‘interfere’” with plaintiffs’ rights.             Id.

 Because there was a dispute of fact as to whether defendants failed to review the

 request or whether plaintiffs instructed them not to review the request, the Third




 8
   The Revcock plaintiffs also asserted claims under Section 3617 against several
 neighbors for harassing them with internet posts and otherwise. The Third Circuit
 held that interference under Section 3617 may also include harassment, provided
 that it is “sufficiently severe or pervasive” as to create a hostile environment.
 Revcock, 853 F.3d at 113 (citations omitted). This portion of Revcock is not relevant
 to this case as the Lefkowitzes have not asserted any claims against neighbors for
 harassment.

                                           30
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 37 of 46 PageID: 121




 Circuit reversed the grant of summary judgment and remanded the case for further

 proceedings. Id.

       Here, the Lefkowitzes have alleged far more than that Defendants failed to

 review their requests regarding the gate. Contrary to Defendants’ argument (Db15),

 the Complaint does not simply allege that Defendants denied the Lefkowitzes’

 request regarding the gate. Rather, the Complaint alleges an almost two-year

 campaign of discrimination by Defendants against the Lefkowitzes.              While

 Defendants try to shield the Court from their discriminatory acts regarding the

 sukkah, those allegations are highly relevant. In particular, Defendants denied

 and/or refused to even acknowledge Rabbi Lefkowitz’s requests regarding the

 sukkah for well over a year. Compl. ¶¶ 41, 76. During that time, Defendants denied

 Rabbi Lefkowitz’s requests regarding the sukkah by making false statements that

 “permanent structures” are not permitted and that a screened porch is “not available”

 on his model home (id. ¶¶ 56, 65), and refused to engage in any good faith dialogue

 with Rabbi Lefkowitz concerning his request for a permanent screened porch that

 can be used as a sukkah (see, e.g., id. ¶¶ 59, 64). Moreover, as Rabbi Lefkowitz

 stated in a letter to Ms. Rivere, Defendants’ “apparent belief that some resident’s

 objections to the mere presence of a sukkah must be taken into consideration when

 formulating the Association’s rules is nothing more than religious bigotry.” Id. ¶ 61.




                                          31
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 38 of 46 PageID: 122




       Defendants’ actions with respect to the gate are of a piece with their actions

 regarding the sukkah. As noted above, Defendants have provided constantly shifting

 reasons for rejecting Rabbi Lefkowitz’s request regarding the gate: first it was not

 “intended to be a regular access point” (Compl. ¶ 90), then it was only for

 construction and emergency vehicles (id. ¶ 92), and then it would “change the

 character of the community” (id. ¶ 105). Now in their brief, Defendants raise for the

 first time an additional reason: that the Lefkowitzes never offered to pay for the

 modification that Defendants never permitted. Db10-11. The constantly shifting

 reasons for denying Rabbi Lefkowitz’s request plausibly imply that these reasons

 are all pretextual and are no different than the failure to review that the Third Circuit

 held would constitute interference in Revcock, supra.

       Most troubling is Defendants’ statement that the use of the gate by the

 Lefkowitzes would “change the character of the community.” Id. ¶ 105. Given that

 the Lefkowitzes are the first and only Orthodox Jewish family to live in Westlake

 (id. ¶ 33) and that Orthodox Jewish families are moving onto Gale Chambers Road

 on the other side of the gate where Rabbi Lefkowitz’s daughter lives (id. ¶¶ 32, 34),

 a more than plausible inference is that the change “in character” that Defendants are

 seeking to prevent is the presence of Orthodox Jewish families in Westlake. When

 these allegations are combined with the allegations regarding Defendants’

 discriminatory conduct with respect to Rabbi Lefkowitz’s attempt to fulfill his


                                            32
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 39 of 46 PageID: 123




 religious obligations by being able to construct a sukkah that he and his sons can

 actually use, the Complaint more than sufficiently alleges not only that Defendants

 interfered with the Lefkowitzes’ rights under the FHA based on their handicaps, but

 also based on their religion. See Compl. ¶ 116 (“by doing all of the foregoing

 because of the Lefkowitzes’ religion, Defendants interfered with the Lefkowitzes’

 rights under the FHA”). See also Bloch v. Frischholz, 587 F.3d 771, 782 (7th Cir.

 2009) (“interfering with persons in the enjoyment of a dwelling because of the . . .

 religion . . . of such persons” violates 42 U.S.C. § 3617) (citing 24 C.F.R. §

 100.400(c)(2)).

       Finally, Defendants argue that because the Lefkowitzes (purportedly) “had no

 right under Section 3604 of the FHA to require the Westlake HOA to construct a

 path and gate,” Defendants could not have interfered with the exercise and

 enjoyment of any right afforded by Section 3604. Db17 (emphasis in original). The

 Third Circuit in Revcock, however, also rejected this argument. “A Section 3617

 claim does not require a substantive violation of Sections 3603-3606.” Revcock, 853

 F.3d at 929 (citing cases, including, Bloch, 587 F.3d at 782).

       For all these reasons, the Complaint states a claim for relief under 42 U.S.C.

 § 3617.




                                          33
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 40 of 46 PageID: 124




 III.   Plaintiffs Have Stated a Claim for Violations of the New Jersey Law
        Against Discrimination – Count III. [Responds to Defendants’ Point III]

        Like the FHA, a failure to provide a reasonable accommodation or permit a

 reasonable modification is a violation of the NJLAD. The NJLAD provides that

 “[a]ll persons shall have the opportunity to obtain … all the accommodations,

 advantages, facilities, and privileges of … real property without discrimination

 because of … creed … [or] disability[.]” N.J.S.A. 10:5-4. It is unlawful to

 “discriminate against any person or group of persons because of a … creed … [or]

 disability … in the terms, conditions or privileges of the sale, rental or lease of any

 real property … or in the furnishing of facilities or services in connection therewith.”

 N.J.S.A. 10:5-12(g)(2).     In language similar but not identical to FHA, the

 Administrative Code accompanying the NJLAD makes it unlawful for any person

 to:

        1.    Refuse to permit, at the expense of the person with a disability,
              reasonable modifications of existing premises occupied or to be
              occupied by the person with a disability, if the modifications may
              be necessary to afford the person with a disability full enjoyment
              of the premises …. and

        2.    Refuse to make reasonable accommodations in rules, policies,
              practices or services, or reasonable structural modifications,
              when such accommodations or modifications may be necessary
              to afford a person with a disability equal opportunity to use and
              enjoy a dwelling, including public and common areas. N.J.A.C.
              13:13-3.4(f).




                                           34
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 41 of 46 PageID: 125




       Given the similarity in language, Defendants’ sole argument to dismiss the

 Lefkowitzes’ claim under the NJLAD is, not surprisingly, that it “fails for the same

 reason their FHA claims fail.” Db18. For the same reasons set forth in detail above

 (see Argument, Sections I & II supra), the Complaint states claims upon relief can

 be granted for a reasonable accommodation and a reasonable modification under

 both the FHA and NJLAD, as well as for discrimination or inference with the rights

 of the Lefkowitzes due to their handicaps and religion. Defendants’ motion to

 dismiss Count III should be denied.

 IV.   Plaintiffs Have Stated a Claim for Violations of the Planned Real Estate
       Development Full Disclosure Act (“PREDFDA”) – Count V. [Responds
       to Defendants’ Point IV].

       PREDFDA provides that a homeowners association “shall exercise its powers

 and discharge its functions in a manner that protects and furthers the health, safety

 and general welfare of the residents of the community.” N.J.S.A. 45:22A-44(b).

 The Complaint alleges that Defendants violated the PREDFDA as follows:

             131. Defendants violated this section by not granting the
       Lefkowitzes’ requests regarding the screened porch / sukkah and gate
       onto Gale Chambers Road.

              132. Interfering with the Lefkowitzes’ ability to practice their
       religion by not permitting the requested screened porch / sukkah does
       not protect the health, safety and general welfare of the residents of
       Westlake.

            133. Refusing to allow the Lefkowitzes to use the existing gate
       onto Gale Chambers Road, thereby forcing them to travel in their
       wheelchairs on a busy road that does not have sidewalks or even a

                                          35
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 42 of 46 PageID: 126




       shoulder for large stretches does not protect the health, safety and
       general welfare of the residents of Westlake. Compl. ¶¶ 131-133.

       Defendants’ sole argument as to this count of the Complaint is that because

 the FHA and NJLAD purportedly do not require Defendants to open the gate and

 construct a path, it is “nonsensical” to conclude that Defendants violated the

 PREDFDA. Db19. But, as set forth above, the Complaint does state claims for

 which relief can be granted under the FHA and NJLAD. Accordingly, Defendants’

 argument lacks merit and the Lefkowitzes have stated a claim for violation of the

 PREDFA.

 V.    Plaintiffs Have Stated a Claim for Aiding and Abetting against the
       Individual Board Members – Count VI. [Responds to Defendants’ Point
       V].

       The NJLAD makes it unlawful “[f]or any person, whether an employer or

 employee or not, to aid, abet incite, compel or coerce the doing of any of the acts

 forbidden under this act, or to attempt to do so.” N.J.S.A. 10:5-12(e). The New

 Jersey Supreme Court has held that to hold someone liable as an aider and abettor, a

 plaintiff must show that:

       (1) the party whom the defendant aids must perform a wrongful act that
       causes an injury; (2) the defendant must be generally aware of his role
       as part of the overall illegal or tortious activity at the time that he
       provides the assistance; [and] (3) the defendant must knowingly and
       substantially assist the principal in the violation. Tarr v. Ciasulli, 181
       N.J. 70, 84 (2004) (citation omitted).




                                          36
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 43 of 46 PageID: 127




       Defendants assert three arguments in support of their motion to dismiss Count

 VI 9: First, Defendants argue the Complaint does not allege a “wrongful act”

 performed by any of the Defendants, and that the closest the Complaint comes to

 alleging a wrongful act is defendant Rivere’s May 8, 2018 letter denying Rabbi

 Lefkowitz’s request regarding the gate and Defendants’ denial of the request at the

 September 20, 2018 meeting. Db20. Second, Defendants claim the Complaint

 merely parrots the elements of aiding and abetting and does not provide any details

 regarding Defendants’ wrongful acts. Db20-21 (citing only ¶¶ 136-37 of the

 Complaint). Third, Defendants argue that a claim for aiding and abetting cannot




 9
   The claim for aiding and abetting is pled in the alternative to the individual Board
 Member defendants’ direct, personal liability for the violations of the FHA and
 NJLAD, which are pled in Counts I, II and III of the Complaint. Individual board
 members can be held liable when they have “personally committed or contributed to
 a Fair Housing Act violation.” Falin v. Condo. Ass’n of La Mer Estates, Inc., 2011
 WL 5508654 *3 (Nov. 9, 2011) (denying motion to dismiss claim against condo
 board president who wrote letters denying accommodation on behalf of the condo
 board with knowledge that an FHA issue had been raised). See also Andujar v.
 Hewitt, 2002 WL 1792065 *10 (S.D.N.Y. Aug. 2, 2002) (“Aggrieved persons have
 long been permitted to assert Fair Housing Act claims against individual defendants
 who engaged in affirmative acts of discrimination or enforced a corporation’s
 discriminatory rules or policies”). Here, the individual Board Members are
 responsible for the management of the defendant HOA (Compl. ¶ 19) and made all
 the decisions denying Rabbi Lefkowitz’s requests regarding the gate and conveyed
 those decisions to Rabbi Lefkowitz typically through the board president, defendant
 Rivere. See, e.g., id. ¶¶ 55, 63, 76, 90. In their motion, Defendants have not
 challenged the defendant Board Members’ direct, personal liability under the FHA
 and NJLAD.

                                          37
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 44 of 46 PageID: 128




 exist where the underlying causes of action for violation of the FHA and NJLAD

 fail. Db21.

       Defendants’ arguments lack merit because they are based on the faulty

 premise that the Complaint fails to state claims for violations of the FHA and

 NJLAD and the arguments ignore the actual allegations in the Complaint. As set

 forth in detail above, the Complaint – in great detail – states claims upon which relief

 can be granted for Defendants’ failure to grant an accommodation and/or permit a

 modification with respect to the gate in violation of both the FHA and NJLAD. See

 Argument, Section I & III supra. The Complaint – again in great detail – also states

 a claim against Defendants for discrimination against the Lefkowitzes on the basis

 of their handicaps and their religion. See Argument, Section II & III supra.

       All the alleged discriminatory actions were necessarily taken by the defendant

 Board Members because it is only the Board Members who could and did act on

 behalf of the defendant Association. See Compl. ¶ 19 (the Board is responsible for

 the management of the Association). The Complaint plainly alleges that, while the

 Board’s discriminatory decisions were typically communicated to Rabbi Lefkowitz

 by defendant Rivere, the Board president, she was acting on behalf of all of the Board

 Members. See, e.g., id. ¶ 63 (letter from defendant Rivere stating that “[t]he Board

 has reviewed your request” for a screened porch / succah, stating (falsely) that

 screened porches are not permitted on Rabbi Lefkowitz’s home, and stating that “the


                                           38
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 45 of 46 PageID: 129




 Board’s position remains unchanged”); ¶ 90 (Rivere letter stating that in “the

 Board’s opinion it [is] not in the best interests of community as a whole” to grant

 Rabbi Lefkowitz’s request regarding the gate); ¶ 105 (“Defendants proffered their

 third different purported justification denying the Lefkowitzes’ request [regarding

 the gate]. Now they claimed that the use of the gate by the Lefkowitzes would

 ‘change the character of the community.’”). See also 03/28/2018 B. Rivere Ltr. to

 Rabbi Lefkowitz (directing Rabbi Lefkowitz to submit request for an

 accommodation “to the Board of Trustees”) 10 (emphasis added in all quotations).

       In short, the allegations of the Complaint clearly allege that (a) Defendants

 violated the FHA and NJLAD; (b) that the individual Board Members were aware

 of their role in these violations; and (c) that the individual Board Members

 knowingly and substantially assist the principal in the violation (indeed, the

 individual Board Members directly committed the violations). See Tarr v. Ciasulli,

 181 N.J. at 84. The Complaint thus states a claim for aiding and abetting.




 10
   Defendant Rivere’s letter, which is refenced in ¶ 76 of the Complaint, is attached
 as Exhibit C to the Bevelock Cert. See Buck v. Hampton Twp. Sch. Dist., 452 F.3d
 256, 260 (3d Cir. 2006) (stating that when “evaluating a motion to dismiss, [a court]
 may consider … any matters incorporated by reference or integral to the claim”).


                                          39
Case 3:18-cv-14862-AET-TJB Document 12 Filed 01/18/19 Page 46 of 46 PageID: 130




                                 CONCLUSION

       For the reasons set forth above, Defendants’ partial motion to dismiss should

 be denied.

                                   Respectfully submitted,

                                   BEVELOCK & FISHER LLC


                                   /s Gregory J. Bevelock
                                   Gregory J. Bevelock

 Dated: January 18, 2019




                                         40
